DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 10 recite the limitations “a cutting electrode disposed at a distal end of the electrode assembly” and “return electrodes operably disposed between the cutting electrode and the distal end of the electrode assembly”.  While the specification seems to have support for return electrodes that are disposed between the cutting electrode and the proximal end of the electrode assembly, there does not appear to be support for this specific limitation in the specification.
Claim 2 recites the limitation “the dielectric shield is disposed parallel to the longitudinal axis”, which appears to be describing one of the embodiments depicted in figs. 2 and 4-6.  However, claim 1 has already recited a ‘concave dielectric shield that extends distally past the cutting electrode’ (the embodiment depicted in figs. 3A-B).  There is insufficient support for this combination of embodiments in the specification.  
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "a generally arcuate configuration".  The antecedent basis for this limitation is confusing, since it is unclear how/whether this is related to the previously-claimed “concave configuration”.  Applicant is encouraged to tie the language of claim 3 more closely to claim 1.
Claims 16 and 17 are found to be indefinite because Examiner is unsure of the scope of the limitation “concave configuration is formed along a direction perpendicular to a longitudinal direction”.  This language renders the scope of the claim unclear.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, 9, 10, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Wyk, U.S. 200/0077129 (hereinafter Van Wyk).
note paragraph 146; note ‘811’ in fig. 32), and wherein the shield extends past a bent proximal section of the cutting electrode (note ‘812’ in figs. 31-32).    
Regarding claim 2, Van Wyk discloses (as best understood by Examiner) an electrode assembly wherein the shield (e.g., its top surface) is disposed parallel to the longitudinal axis defined by the housing and above the cutting electrode (e.g., its exposed surface - see fig. 28). 
Regarding claim 3, Van Wyk discloses (as best understood by Examiner - see above) an electrode assembly wherein the shield (810) includes a ‘generally arcuate’ configuration (see rounded lateral edges and concave bottom surface) and extends laterally across the electrode assembly (see fig. 30).
Regarding claim 6, Van Wyk discloses (see above) an electrode assembly wherein the cutting electrode is constructed from the claimed material (see claim 10).

Regarding claims 16 and 17, Van Wyk discloses (as best understood by Examiner - see above) an electrode assembly having a dielectric shield with a concave configuration, wherein this configuration is necessarily formed in the claimed manner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wyk in view of Woloszko, U.S. 2001/0025177 (hereinafter Woloszko).
Regarding claim 4, Van Wyk discloses (see above) an electrode assembly having a cutting electrode, a return electrode, and a dielectric shield.  However, Van Wyk fails to explicitly disclose a dielectric shield that has been formed from one of the claimed materials.  Woloszko teaches (note figs. 2 and 27-29) a similar apparatus comprising a cutting electrode (724) and ‘shield’ (722a-b), wherein the shield has been formed from one of the claimed materials (note paragraph 128).  It is well known in the art that these different materials are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Van Wyk to comprise a shield constructed from one of the claimed materials.  This In re Leshin, 125 USPQ 416.  

Claims 5, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wyk.
Regarding claims 5, 7, and 8, Van Wyk discloses (see above) an electrode assembly having a cutting electrode and a dielectric shield.  However, Van Wyk fails to explicitly disclose a cutting electrode and shield that have the claimed dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dimensions of the cutting electrode and the shield accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It should also be noted that these modifications would have comprised an obvious matter of design choice, since they would have involved a mere change in the size of the relevant components.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  


Response to Arguments
Applicant’s arguments, filed 12/21/20, with respect to Brommersma have been fully considered and are persuasive.  The corresponding rejections have been withdrawn.  However, Applicant's arguments concerning Van Wyk have been fully considered but they are not found to be persuasive.  Regarding Applicant’s arguments that the claims have not been met by Van Wyk and (eventually) Woloszko, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written due to their breadth, as can be seen in the updated rejections above.  Furthermore, it should be noted that Woloszko has merely been relied upon for its teaching of a similar instrument formed from the claimed material.  Therefore Examiner asserts that the claims are still met in view of the cited references.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794